Citation Nr: 1009975	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  96-44 856	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to the award of Department of Veterans 
Affairs (VA) benefits, other than health care under Chapter 
17, Title 38, U.S.C.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The appellant entered active duty in October 1978, and was 
discharged under other than honorable (OTH) conditions in 
January 1980.

Initially, the Board of Veterans' Appeals (Board) notes that 
in its December 1998 decision, a preponderance of the 
evidence was against the appellant's claim that the character 
of his discharge, under OTH, was not a bar to the award of VA 
benefits, other than health care under Chapter 17, Title 
U.S.C.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  

In September 2001 the Court the vacated and remanded the 
December 1998 Board decision for further notice and/or 
development under the Veterans Claims Assistance Act of 2000 
(VCAA).  In May 2003, the Board remanded the matter for 
additional development and readjudication. 

In March 2006, the Board again determined that the character 
of the appellant's discharge from service was a bar to the 
award of VA benefits.  The appellant appealed this decision 
to the Court, which in a May 2008 Memorandum Decision, 
vacated the Board's decision and remanded the case for action 
consistent with the directives contained therein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Briefly, the appellant received an OTH discharge from the 
Army in January 1980 because of actions that led to three 
non-judicial punishments (Article 15's) and one summary 
court-martial.  In written statements and hearing testimony, 
the appellant has asserted that he was unable to perform his 
in-service duties because of multiple medical conditions that 
developed during his period of service.  In particular, he 
states that a foot disability and a back disability 
interfered with his performance.

The statute and regulations direct that certain offenses act 
as a bar to entitlement to veteran's benefits.  38 U.S.C.A. § 
5303 (West 2002); 38 C.F.R. § 3.12 (2009).  Among those 
offenses is a discharge under OTH conditions issued because 
of willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4) 
(2009).  The character of discharge will not constitute a bar 
to VA benefits if the person was insane at the time of 
committing the offense(s) that led to the discharge.  38 
U.S.C. § 5303(b); 38 C.F.R. § 3.12(b).  When determining 
whether a person was insane at the time he committed an 
offense, the rating agency must base its decision on all the 
evidence procurable relating to the period involved.  38 
C.F.R. § 3.354(b):

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his/her 
normal method of behavior; or who interferes with the peace 
of society; or who has so departed (become antisocial) from 
the accepted standards of the community to which by birth and 
education he/she belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he/she resides.  38 C.F.R. § 3.354(a) (2009).  However, 
38 C.F.R. § 3.354(a) must be interpreted in light of the 
commonly accepted definition of "insanity."  VAOPGCPREC 20-
97 (citing to Black's Law Dictionary and Dorland's 
Illustrated Medical Dictionary).  

The Board notes that mental illness is not necessarily the 
same as insanity, and insanity need not be causally connected 
to the misconduct that led to the discharge; however, the 
insanity must be concurrent to the acts that led to 
discharge.  Beck v. West, 13 Vet. App. 535, 539 (2000); see 
also Stringham v. Brown, 8 Vet. App. 445, 448 (1995); Zang, 8 
Vet. App. at 253.

Given the evidence that the appellant was evaluated for 
psychological symptoms at the time of the commission of at 
least some of the infractions that led to his discharge, a VA 
medical opinion should be obtained indicating whether he was 
insane when he committed those infractions.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if it is necessary to decide 
the claim).  

Although the Board regrets the additional delay, it is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the 
appellant's claim so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
appellant to be examined by a 
psychiatrist.  The psychiatrist should 
review the appellant's entire claim file, 
including service treatment records, and 
provide an opinion indicating whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the appellant was insane at that 
time he committed the various offenses 
that ultimately precipitated his 
discharge from the military under other 
than honorable conditions.  See 38 C.F.R. 
§ 3.354 cited above.  It is essential 
that the claims folder be provided to the 
interviewing psychiatrist in conjunction 
with the examination.  

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, furnish the appellant an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


